Citation Nr: 0909911	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  04-38 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than June 15, 2000, 
for a 60 percent rating for lax sphincter control due to 
residuals of a hemorrhoidectomy with rectal stenosis, history 
of fissures, and extensive leakage.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel
INTRODUCTION

The Veteran served on active duty from October 1948 to July 
1952.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which 
increased the rating for the disability at issue from 
50 to 60 percent - effective August 14, 2003.  The RO more 
recently issued decisions in March and April 2004 denying an 
earlier effective date.  

In a July 2006 decision, however, the Board granted the 
Veteran's claim by assigning an earlier effective date of 
June 15, 2000, for the 60 percent rating.  He appealed that 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In a June 2008 order, granting a joint motion for 
partial remand, the Court vacated the part of the Board's 
decision that had denied an increased rating greater than 
60 percent, effective June 15, 2000, for lax sphincter 
control due to residuals of a hemorrhoidectomy with rectal 
stenosis, history of fissures, and extensive leakage.  The 
Court then returned the case to the Board for compliance with 
the directives specified.

But the problem with the Court's June 2008 order, and the 
joint motion underlying that order, is that the Board never 
adjudicated a claim for a disability rating greater than 60 
percent for lax sphincter control due to residuals of a 
hemorrhoidectomy with rectal stenosis, history of fissures, 
and extensive leakage.  Instead, the only issue before the 
Board at the time of its July 2006 decision was the claim for 
an effective date earlier than August 14, 2003, for the 60 
percent rating assigned for that award.  In other words, the 
issue on appeal to the Court was mischaracterized.

Regardless, however, the Board is still required to 
effectuate the Court's June 2008 order.  The Board, 
therefore, will address all concerns raised in the joint 
motion, but only after adjudicating the issue on appeal 
concerning the claim for an effective date earlier than June 
15, 2000, for the 60 percent rating for lax sphincter control 
due to residuals of a hemorrhoidectomy with rectal stenosis, 
history of fissures, and extensive leakage.

As will be discussed in greater detail below, since the Board 
does not have jurisdiction over the issue of whether the 
Veteran is entitled to a disability rating higher than 60 
percent for the lax sphincter control due to residuals of a 
hemorrhoidectomy with rectal stenosis, history of fissures, 
and extensive leakage, this claim is referred to the RO for 
appropriate development and consideration.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) (generally, the Board does not 
have jurisdiction of an issue not yet adjudicated by the RO).  
In adjudicating this additional claim, the RO must determine 
whether separate ratings are warranted under Diagnostic Code 
(DC) 7332 (for impairment of sphincter control) and DC 7336 
(for hemorrhoids).  See Esteban v. Brown, 6 Vet. App. 259 
(1994), discussing when it is permissible to assign separate 
ratings so as to not violate VA's anti-pyramiding regulation, 
38 C.F.R. § 4.14.  

The Veteran has also indicated that he wants a separate 
rating for rectal prolapse.  But as discussed in greater 
detail below, since a claim for a separate rating for 
rectal prolapse has not been adjudicated by the RO, again, in 
the first instance, the Board does not have jurisdiction to 
initially consider this claim.  Godfrey, supra.  As such, it, 
too, is referred to the RO for appropriate development and 
adjudication.

The Board has advanced this case on the docket because of the 
Veteran's age, pursuant to 38 C.F.R. § 20.900(c) (2008) and 
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed March 1996 rating decision, the RO 
granted an increased rating from the noncompensable (zero 
percent) level to 50 percent for hemorrhoids, status post 
hemorrhoidectomy, with rectal stenosis, history of fissures, 
and extensive leakage, effective March 21, 1994.

2.  On June 15, 2000, the RO received the Veteran's claim for 
a higher rating for this disability.

3.  In an October 2003 decision, the RO assigned a 60 percent 
rating for the Veteran's lax sphincter control due to 
hemorrhoids, status post hemorrhoidectomy, with rectal 
stenosis, history of fissures, and extensive leakage, 
effective August 14, 2003.

4.  But in a July 2006 decision, the Board granted an earlier 
effective date of June 15, 2000, for that award, since this 
was the date the RO had received the Veteran's claim for 
increased compensation benefits, during which time it was 
also factually ascertainable that he met the criteria for a 
60 percent rating for his rectal disorder.

5.  During that intervening period from March 1996 until June 
15, 2000, neither a formal nor an informal communication in 
writing was received from the Veteran requesting an increased 
rating for his rectal disorder.

6.  There also was no supporting medical evidence submitted 
during the one-year period preceding his June 15, 2000, 
claim, showing that his rectal disorder met the criteria for 
a 60 percent rating (i.e., extensive leakage and fairly 
frequent involuntary bowel movements).


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
June 15, 2000, for the grant of a 60 percent rating for lax 
sphincter control due to residuals of a hemorrhoidectomy with 
rectal stenosis, history of fissures, and extensive leakage. 
38 U.S.C.A. §§ 5101, 5110 (West Supp. 2005); 38 C.F.R. §§ 
3.1, 3.155, 3.159, 3.157, 3.400 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the effective-date claim has been properly developed 
for appellate review.  The Board will then address the claim 
on its merits, providing relevant VA laws and regulations, 
the relevant factual background, and an analysis of its 
decision.  Following this decision, the Board will also 
address the directives in the joint motion.

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2007), defines VA's duty to notify 
and assist the Veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

The notice requirements require VA to notify the Veteran of 
any evidence that is necessary to substantiate the claim, as 
well as the evidence VA will attempt to obtain and which 
evidence he is responsible for providing.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The requirements apply to 
all five elements of a service-connection claim:  Veteran 
status, existence of a disability, a connection between the 
Veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The notice should be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of the notice are not 
prejudicial to the claimant, i.e., harmless error.  Id.  See, 
too, 38 C.F.R. § 20.1102.



For example, if there was no VCAA notice prior to the initial 
adjudication of the claim, or if the notice provided prior to 
the initial adjudication was inadequate or incomplete, this 
timing error may be "cured" by providing any necessary 
additional VCAA notice and then going back and readjudicating 
the claim - such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), such that the intended purpose of 
the notice is not frustrated and the veteran is given an 
opportunity to participate effectively in the adjudication of 
the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, a letter satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) was sent to 
the Veteran in January 2004, before initially adjudicating 
his downstream earlier effective date claim in March and 
April 2004.  The letter informed him of the evidence required 
to substantiate his earlier effective date claim, including 
insofar as him needing to have evidence of an earlier-filed 
claim that, if denied, did not become final and binding on 
him based on the evidence then of record in the absence of an 
appeal.  See Huston v. Principi, 17 Vet. App. 195 (2003) 
(indicating proper VCAA notice requires apprising the Veteran 
that evidence of an earlier-filed claim is needed to 
substantiate a claim for an earlier effective date).  As 
well, the letter apprised him of his and VA's respective 
responsibilities in obtaining supporting evidence.  
In any event, the RO was not legally obligated to issue that 
VCAA notice letter because the Veteran's claim for an earlier 
effective date is a downstream issue from his initial, 
underlying, claim for a higher disability rating.  In this 
regard, a VCAA letter addressing the requirements for 
receiving a higher disability rating for his rectal disorder 
was sent in October 2003.  And in the October 2003 rating 
decision on appeal, the RO granted a higher 60 percent rating 
for this disorder, effective August 14, 2003.  In response, 
he filed a notice of disagreement (NOD) contesting the 
effective date assigned for that award.  In these situations, 
where the claim arose in another context, VA is not required 
to provide additional VCAA notice concerning a new, 
downstream, issue such as whether the Veteran is entitled to 
an earlier effective date.  See VAOPGCPREC 8-2003 (Dec. 
2003).

Rather, the provisions of 38 U.S.C.A. § 7105(d) require VA to 
issue a statement of the case (SOC) if the disagreement is 
not resolved.  Id.  And since the RO issued an SOC addressing 
the effective-date claim in September 2004, no further notice 
is required.  See also Goodwin v. Peake, 22 Vet. App. 128 
(2008).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  The RO obtained all 
medical and other records the Veteran and his attorney 
identified as relevant to the case.  The claim at issue, for 
an earlier effective date, does not meet the statutory and 
regulatory requirements for a VA examination and/or medical 
opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); see also 
38 C.F.R. § 3.159(c)(4)(A)-(C).  Accordingly, the Board finds 
that no further development is needed to meet the 
requirements of the VCAA or the Court.

II.  Entitlement to an Effective Date Earlier than 
June 15, 2000, for the 60 Percent Rating for Lax 
Sphincter Control Due to Residuals of a 
Hemorrhoidectomy, with Rectal Stenosis, History of 
Fissures, and Extensive Leakage

On June 15, 2000, the Veteran filed a claim for increased 
compensation benefits for his service-connected hemorrhoids, 
status post hemorrhoidectomy, with rectal stenosis, history 
of fissures, and extensive leakages, which had been rated as 
50-percent disabling.  In the October 2003 rating decision at 
issue on appeal, the RO granted a higher 60 percent rating 
for this disability, which the Board has already determined 
in its prior July 2006 decision should be effective 
retroactively from June 15, 2000 (not August 14, 2003, as the 
RO initially determined).  Therefore, the issue now on appeal 
is whether the Veteran is entitled to an even earlier 
effective date, i.e., an effective date prior to June 15, 
2000.  For the reasons and bases discussed below, the Board 
finds he is not.



The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In a 
claim for an increased rating, unless specifically provided 
otherwise, the effective date of an award based on a claim 
for increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  An effective date for a claim for increase may be 
granted prior to the date of claim if it is factually 
ascertainable that an increase in disability had occurred 
within one year from the date of claim.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2);  see Harper v. 
Brown, 10 Vet. App. 125, 126 (1997).

Additionally, under 38 C.F.R. § 3.155(a), the Veteran or a 
representative of the Veteran may file an informal claim by 
communicating an intent to apply for one or more VA benefits.  
The benefit sought must be identified, see Stewart v. Brown, 
10 Vet. App. 15, 18 (1997), but need not be specific, see 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  See id.  
Under 38 C.F.R. § 3.157(b), once a claim for compensation has 
been allowed, receipt of a VA outpatient or hospital 
examination or admission to a VA hospital will be accepted as 
an informal claim for increased benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  The date on the VA 
outpatient or hospital examination will be accepted as the 
date of claim.  38 C.F.R. § 3.157(b).

Thus, the two determinative issues in any claim of 
entitlement to an earlier effective date for increased 
compensation are:  (1) the date of the claim and (2) the date 
of entitlement to an increase.

It follows that three possible dates may be assigned 
depending on the facts of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

See again Harper v. Brown, 10 Vet App 125, 126 (1997).

The essential facts in this case are not in dispute.  In 
November 1952, the RO granted service connection and assigned 
an initial noncompensable (zero percent) rating for 
hemorrhoids, external and internal, status post 
hemorrhoidectomy.  Although the RO assigned a temporary 
compensable rating for this disability in 1954 due to a 
second hemorrhoidectomy, the noncompensable rating remained 
unaltered for many years after the termination of that 
temporary compensable rating.  Then, in a March 1996 
decision, the RO granted an increased rating to 50 percent 
for this disability, which was recharacterized as 
hemorrhoids, status post hemorrhoidectomy, with rectal 
stenosis, history of fissures, and extensive leakage (rectal 
disorder), effective from March 21, 1994.

It is unclear whether the Veteran actually filed an NOD with 
respect to the assigned 50 percent rating.  Nevertheless, the 
RO issued an SOC in May 1996 concerning the assigned 50 
percent rating for his rectal disorder.  However, he failed 
to perfect his appeal by submitting a timely substantive 
appeal (e.g., a VA Form 9 or equivalent).  Consequently, the 
RO properly closed his case.  See 38 C.F.R. § 20.200 (an 
appeal to the Board consist of a timely filed NOD and, after 
receipt of an SOC, a timely filed substantive appeal (VA Form 
9 or equivalent statement)).  This, in turn, means that March 
1996 rating decision is final and binding on him based on the 
evidence then of record.  See 38 C.F.R. § 20.1103.



The Veteran took no further action with respect to the rating 
assigned for his service-connected rectal disorder until June 
15, 2000.  On that date, the RO received his claim for 
increased compensation benefits for his rectal disorder.  
And, as already explained, in the subsequent October 2003 
decision at issue the RO assigned a higher 60 percent rating 
for this disability.  But instead of granting the effective 
date back to the June 15, 2000, claim, the RO erroneously 
assigned an effective date of August 14, 2003, for that 
award.  No matter, in the Board's July 2006 decision, on 
appeal, the Board corrected that mistake by granting an 
earlier effective date of June 15, 2000, since this was the 
date the RO had received the Veteran's claim for increased 
compensation benefits, during which time it was also 
factually ascertainable that he met the criteria for the 
higher 60 percent rating for his rectal disorder.  See 
38 C.F.R. § 4.114, DC 7332.

There simply is no basis for assigning an even earlier 
effective date because, during the intervening period between 
the unappealed March 1996 rating decision until June 15, 
2000, when the Veteran filed his claim for increase, neither 
a formal nor an informal communication in writing was 
received from him or his designate requesting a higher rating 
for his rectal disorder.  Therefore, the date of claim in 
this particular instance has been properly identified as June 
15, 2000.  

In addition, no medical evidence shows the Veteran's rectal 
disorder met the criteria for the higher 60 percent rating 
during the one-year period immediately preceding his June 15, 
2000, claim.  In other words, no medical evidence during this 
one-year immediately preceding period shows he experienced 
extensive leakage and fairly frequent involuntary bowel 
movements, as required for the higher 60 percent rating under 
the applicable rating criteria.  38 C.F.R. § 4.114, DC 7332.  
Indeed, the only medical evidence dated during this 
immediately preceding period is a May 2000 report from Banner 
Health Systems MESA Lutheran Hospital, showing treatment for 
peripheral vascular disease, with no mention of involuntary 
bowel movements.  Other medical evidence dated after the June 
15, 2000, claim also fails to indicate the Veteran's rectal 
disorder was manifested by extensive leakage and fairly 
frequent involuntary bowel movements during the one-year 
period prior to June 15, 2000.  Accordingly, there is no 
basis to assign an effective date earlier than June 15, 2000, 
for the 60 percent rating assigned for his rectal disorder.

The Veteran testified at his hearing that he believes the 60 
percent rating should go back to 1985, when he first filed a 
claim seeking a separate rating for his rectal prolapse.  The 
Board disagrees.  As already noted, a separate rating has 
never been assigned for rectal prolapse and, therefore, this 
claim is being referred back to the RO for appropriate 
action.  What the Veteran also fails to understand is that 
the March 1996 rating decision that assigned a 50 percent 
rating for his rectal disorder was never appealed and is 
therefore final, which means it cannot be altered absent a 
showing of clear and unmistakable error (CUE).  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 3.105(a).  And there is no 
indication the Veteran is collaterally attacking that earlier 
March 1996 rating decision on the basis of CUE; he has not 
made any such pleading.

Indeed, this type of argument has been rejected by the Court 
in previous cases.  The Court held that the rule of finality 
regarding an original claim implies that the date of that 
claim is not to be a factor in determining an effective date 
if the claim is later reopened.  The Court held that the term 
"new claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), 
means a claim to reopen a previously and finally denied 
claim.  See Sears v. Principi, 16 Vet. App. 244, (2002); see 
also Livesay, 15 Vet. App. at 172 (holding that the plain 
meaning of § 5110 to be that "the phrase 'application 
therefor' means the application which resulted in the award 
of disability compensation that it to be assigned an 
effective dated under section 5110."); Cook v. Principi, 258 
F.3d 1311, 1314 (Fed. Cir. 2001) (affirming assignment of an 
effective date for a service-connection award based upon the 
reopened claim as the date on which the Veteran "first sought 
to reopen his claim").

In sum, the Board finds that the March 1996 rating decision 
is final and binding on the Veteran based on the evidence 
then of record; that he did not again file a claim for 
increased compensation benefits until June 15, 2000; and that 
no medical evidence shows that his rectal disorder met the 
criteria for a 60 percent rating during the one-year period 
preceding his June 15, 2000, claim.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2) (2004); see also 
Harper, 10 Vet. App. at 126.  


For these reasons and bases, the preponderance of the 
evidence is against an effective date earlier than June 15, 
2000, for the 60 percent rating for the lax sphincter control 
due to residuals of a hemorrhoidectomy, with rectal stenosis, 
history of fissures, and extensive leakage.  And since the 
preponderance of the evidence is against the claim, there is 
no reasonable doubt to resolve in the Veteran's favor 
concerning this.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Thus, 
the appeal is denied.

III.  Other Considerations Addressed in the Joint Motion

In the June 2008 order, the Court ordered that a joint motion 
for partial remand is granted and that part of the Board's 
decision that denied an increased rating greater than 60 
percent, effective June 15, 2000, for lax sphincter control 
due to residuals of a hemorrhoidectomy, with rectal stenosis, 
history of fissures, and extensive leakage is vacated and 
remanded for compliance with the instructions in the joint 
motion.  

The problem with the joint motion - which was the basis for 
the June 2008 Court order - is the mistaken belief that the 
issue on appeal involved an increased rating for the 
Veteran's bowel disorder, when, in actuality, it did not.  
The only issue on appeal in July 2006 concerned whether the 
Veteran was entitled to an earlier effective date for the 
assignment of the 60 percent rating for this disability.  He 
did not have an increased rating claim for this disability on 
appeal.  In other words, the issue on appeal to the Court has 
been mischaracterized, perhaps mistakenly.  As a result of 
this mistake, the joint motion provided three reasons for 
vacating the Board's July 2006 decision, each of which needs 
to be addressed by the Board.

First, the joint motion indicates the Board failed to 
determine whether separate ratings are available under DC 
7332 (for impairment of sphincter control) and DC 7336 (for 
hemorrhoids).  However, since an increased-rating claim was 
not an issue addressed in the Board's July 2006 decision - 
since the Board was without jurisdiction to adjudicate this 
claim - the only proper action at this time is to refer this 
unadjudicated claim back to the RO for appropriate 
development and adjudication.  The Board notes that, in order 
for it to have jurisdiction of a claim, there needs to be a 
rating decision denying a requested benefit, an NOD in 
response, an SOC, and then a substantive appeal (VA Form 9 or 
equivalent) addressing the issue.  38 C.F.R. § 20.200.  These 
procedural steps have not occurred here.  Therefore, the 
Board may not assume jurisdiction of this claim until it is 
first adjudicated by the RO and, if denied, followed by a 
timely perfected appeal.  This unadjudicated claim has 
therefore been properly referred to the RO for initial 
development and consideration.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995) (generally, the Board does not have 
jurisdiction of an issue not yet adjudicated by the RO).  

Second, the joint motion indicates that an SOC issued in July 
2005 appears to reflect that the Veteran's service-connected 
rectal disorder includes prolapse, but that the Board failed 
to properly address this apparent finding.  The joint motion 
therefore found that a remand was required in order that the 
Board may better address its apparent finding that service 
connection had not been established for prolapse and that the 
claim for service connection for rectal prolapse remains 
unadjudicated.  

After carefully reviewing the record, however, it does not 
appear that an SOC was ever issued in July 2005.  Although a 
"supplemental" SOC (SSOC) was issued in July 2005, it is 
unclear from this document whether the RO included the 
Veteran's rectal prolapse as part and parcel of his service-
connected disability.  The RO consistently referred to the 
disability in the SSOC as "lax sphincter control due to 
hemorrhoids status post hemorrhoidectomy with rectal 
stenosis, history of fissures, and extensive leakage," with 
no mention of prolapse.  But in the third full paragraph on 
page 3, the SSOC noted the following:

Your letters reiterate your contention that the 
issue of service connection for rectal prolapse as 
secondary to your service connected hemorrhoid 
condition has not ever been decided.  However, due 
to similar etiology, this condition was included in 
the 50 percent evaluation of your current lax 
sphincter control due to hemorrhoids status post 
hemorrhoidectomy with rectal stenosis, history of 
fissures, and extensive leakage[,] effective March 
21, 1994

This paragraph suggests the rectal prolapse is part and 
parcel of the Veteran's service-connected rectal disorder, 
but it is not entirely clear since the remainder of the SSOC 
does not take this position.  But even assuming for 
discussion purposes that the RO considered the Veteran's 
rectal prolapse to be part and parcel of his service-
connected disability, it never addresses whether a separate 
rating is warranted for rectal prolapse.  Since the Board 
does not have authority to decide this matter in the first 
instance, the issue of a separate rating for rectal prolapse 
is also being referred to the RO for appropriate development 
and adjudication.  38 C.F.R. § 20.200.  

And lastly, the joint motion indicates that a remand is 
warranted because the Board did not address a claim for 
service connection for dermatitis.  In drafting the joint 
motion, however, it appears the parties overlooked an April 
2005 rating decision which clearly granted service connection 
for chronic dermatitis, assigning a separate 10 percent 
rating for this additional disability effective August 13, 
2003.  Thus, the Board need not address the issue of 
entitlement to service connection for dermatitis, as this 
issue already has been fully resolved.  Also, the Veteran has 
made no indication that he wants to appeal that April 2005 
rating decision concerning either the assigned 10 percent 
rating or the effective date of that award.  See Grantham v. 
Brown, 114 F.3d. 1156 (Fed. Cir. 1997) (indicating he must 
separately appeal downstream issues such as the initial 
disability rating and effective date assigned for his just 
service-connected disability).

In conclusion, the Board finds that it is currently without 
jurisdiction to adjudicate an increased-rating claim for the 
Veteran's service-connected lax sphincter control due to 
residuals of a hemorrhoidectomy, with rectal stenosis, 
history of fissures, and extensive leakage.  Therefore, the 
only recourse is to refer this claim back to the RO for 
appropriate development and adjudication, during which time 
the related issues concerning separate ratings under DC 7332 
and DC 7336, as well as a separate rating for rectal prolapse 
may be adjudicated by the RO.  The Veteran is then free to 
pursue an appeal to the Board if he disagrees with any 
determination made by the RO in response to these additional 
claims.  



ORDER

The claim for an effective date earlier than June 15, 2000, 
for the 60 percent rating for lax sphincter control due to 
residuals of a hemorrhoidectomy, with rectal stenosis, 
history of fissures, and extensive leakage is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


